-DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-4, 7-11, 14-16, 19 and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al., (IDS: US Pat. Appln. Pub. 2018/0151495, hereinafter Hsu) in view of Maeta et al., (US Pat. 5677575, hereinafter Maeta).

Regarding claim 1, Hsu discloses a substrate (310, 302 in Fig. 6D), comprising:
first interconnect pad (FIP) and second interconnect pad (SIP) in or on a build-up layer/BUL (see 340; 332, 334 on a BUL 320 of a redistribution structure/RDS 310   
first and second interconnects (see terminal conductors 164 and 162 respectively in Fig. 6D; para 0057) on the FIP and SIP                            
 (Fig. 6A-D, 1A-2).

Hsu does not explicitly teach the FIP having an uppermost surface co- planar with the uppermost surface of the BUL.
	Maeta teaches a conventional substrate having a BUL comprising a plurality of conventional connecting/wiring pads (for example -see 7a, 7b on an uppermost surface of 7 in Fig. 7; col. 12, lines 15-33; col. 12-13) wherein a FIP (for example -see 7a on 7  in Fig. 7) has an uppermost surface co-planar with an uppermost surface of the BUL to provide improved surface planarity, pad/wiring inspection and repair capability, higher reliability and simplified processing. 
Hsu and Maeta are analogous art because they are directed to 
Semiconductor Device Interconnect technology art and one of ordinary skill in the art would have had a reasonable expectation of success to modify Hsu, because they are from the same field of endeavor.
It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the FIP having an uppermost surface co- planar with an uppermost surface of the BUL, as taught by Maeta, so that the surface planarity, pad/wiring inspection and repair capability and 

Regarding claims 2-4 and 7-8 respectively, Hsu and Maeta teach substantially the entire
claimed structure as applied to claim 1 above, wherein:
the first and second interconnects comprise conventional conductive pillar, solder ball, etc. (see Hsu: para 0025);
the SIP is located on the BUL (see Hsu: 334 and 320 respectively in Fig. 6D; para 0049) and the FIP (see Maeta: 7a in Fig. 7) is located in the BUL;
the FIP is located closer to an edge of the BUL than the SIP (see Hsu: 340, 332/334 and 320 respectively in Fig. 6D);
a stand-off height of the first interconnect is different than a stand-off height of the second interconnect (see Hsu: 164 v/s 162 in Fig, 6D); and 
a stand-off height of the first interconnect is less than a stand-off height of the second interconnect (see Hsu: 164 v/s 162 in Fig, 6D). 

Regarding claims 9-11 respectively, Hsu and Maeta teach substantially the entire 
claimed structure as applied to claim 1 above, wherein Hsu teaches:
the substrate being a conventional redistribution layered (RDL) circuit substrate/carrier comprising a patch substrate, an interposer or a printed circuit board (PCB) (see para 0048);  
the substrate being a composite substrate comprising an upper cored substrate (see a core dielectric layer 312 surrounded by RDL layers in Fig. 6D); and 
the composite substrate comprising a lower coreless substrate (see 302 in Fig. 6D).   

Regarding claim 14, Hsu discloses an electronics package (EP- see Fig. 6D), comprising:
a semiconductor die (an integrated circuit 110 in Fig. 6D; para 0057);
a patch substrate coupled to the semiconductor die (see an intermediate substrate 310 and 110 respectively in Fig. 6D; para 0049), the patch substrate comprising:
first interconnect pads (FIP) in a build-up layer/BUL (see 340 and 320 respectively in Fig. 6D; para 0051-0053) of the patch substrate;
second interconnect pads (SIP) each having a portion on an uppermost surface of the BUL (332, 334 and 320  respectively in Fig. 6D; para 0051-0053); and
first and second interconnects (see terminal conductors 164 and 162 respectively in Fig. 6D; para 0057) on the FIP and SIP respectively                            
 (Fig. 6A-D, 1A-2).

Hsu does not explicitly teach the FIP having an uppermost surface co- planar with the uppermost surface of the BUL.
	Maeta teaches a conventional substrate having a BUL comprising a plurality of conventional connecting/wiring pads (for example- see 7a, 7b on an uppermost surface of 7 in Fig. 7; col. 12, lines 15-33; col. 12-13) wherein a FIP (for example -see 7a on 7  in Fig. 7) has an uppermost surface co-planar with an uppermost surface of the BUL to 
Hsu and Maeta are analogous art because they are directed to 
Semiconductor Device Interconnect technology art and one of ordinary skill in the art would have had a reasonable expectation of success to modify Hsu, because they are from the same field of endeavor.
It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the FIP having an uppermost surface co- planar with an uppermost surface of the BUL, as taught by Maeta, so that the surface planarity, pad/wiring inspection and repair capability and reliability can be improved and the substrate processing can be simplified in Hsu’s substrate. 

Regarding claims 15-16 respectively, Hsu and Maeta teach substantially the entire
claimed structure as applied to claim 14 above, wherein Hsu further teaches:
an interposer substrate coupled to the patch substrate by the first and second interconnects (see 110, 120; and 162, 164 respectively in Fig. 1C, 6D; para 0013, 0014, 0028); and  
a conventional RDS supporting carrier/printed circuit board/PCB (see 302, 303 in Fig. 1C, 6D; para 0048) being coupled to the interposer substrate.

Regarding claim 19, Hsu discloses a method of forming a substrate, comprising:
forming recesses into a build-up layer/BUL (see recesses in a topmost 312, the recesses filled by 340 and 332- not numerically referenced in Fig. 6B; para 0049); 
forming first interconnect pads/FIP (340 in Fig. 6B; para 0052) in the recesses in the BUL;
forming second interconnect pads/SIP on the BUL (see 332, 334 in Fig. 6C; para 0052-0053), wherein the FIP are located at a lower Z-position than the SIP (see 340 and 332, 334 respectively in Fig. 6C , a portion of each of the SIP being on an uppermost surface of the BUL ; and 
forming first and second interconnects (see terminal conductors 164 and 162 respectively in Fig. 6D; para 0057) on the FIPs and the SIPs
(Fig. 6A-D).
Hsu does not explicitly teach the FIP having an uppermost surface co- planar with the uppermost surface of the BUL.
	Maeta teaches a conventional substrate having a BUL comprising a plurality of conventional connecting/wiring pads (for example see 7a, 7b on an uppermost surface of 7 in Fig. 7; col. 12, lines 15-33; col. 12-13) wherein the substrate processing provides a FIP (for example -see 7a on 7  in Fig. 7) with an uppermost surface co-planar with an uppermost surface of the BUL to provide improved surface planarity, pad/wiring inspection and repair capability, higher reliability and simplified processing. 
Hsu and Maeta are analogous art because they are directed to Semiconductor Device Interconnect technology art and one of ordinary skill in the art would have had a 
It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the FIP having an uppermost surface co- planar with an uppermost surface of the BUL, as taught by Maeta, so that the surface planarity, pad/wiring inspection and repair capability and reliability can be improved and the substrate processing can be simplified in Hsu’s substrate.

Regarding claim 20, Hsu and Maeta teach substantially the entire claimed method
as applied to claim 19 above, wherein Hsu further teaches:
forming first via openings below the recesses (see vertical vias in middle 312 in Fig. 6B, vias not numerically referenced in Fig. 6B); and
forming second via openings, wherein (for example, see horizontal and vertical via openings in middle 312 in Fig. 6B, vias not numerically referenced in Fig. 6B).

Hsu does not explicitly teach: a) a depth of the second via openings is substantially the 
same as the combined depth of the recesses and the first via openings.
The determination of parameters including dimensions (diameter, height/depth, 
length/width, thickness, etc.), a total number and spacing, shape/profile, etc., of 
via/through-hole, an insulating/dielectric layer, conductive layer/trace, etc., in Chip

optimization to achieve the desired via filling, electrical performance and reliability.  
It would have been obvious to a person of ordinary skill in the art at the time, before 
the effective filing date of the claimed invention, to incorporate the element a), so that the 
electrical performance and the reliability can be improved in Maeta and Hsu’s method. 

Regarding claims 21-22, Hsu and Maeta teach substantially the entire claimed method
as applied to claim 19 above, wherein Hsu teaches forming first and second 
interconnects on the FIP and the SIP comprising:
depositing a solder resist on the BUL and portions of the FIP and the SIP (see 320 in Fig. 6B-C; para 0051);
creating solder resist openings (SROs) in the solder resist to reveal surfaces of the portions of the FIP and the SIP (see respective openings in 320 in Fig. 6C; para 0051-0053);
depositing a conventional surface finish (seed layer) (see para 0022, not numerically referenced in Fig. 6C-D) on the surfaces of the FIP and the SIP;
depositing a metallic material (164, 162 in Fig. 6D; para 0025, 0057) in the SROs on the surface finish to form the first and second interconnects; and 
the first and second interconnects comprise conventional conductive pillar, solder ball, etc. (para 0025). 

as applied to claim 19 above, wherein Hsu teaches the FIP located closer to an edge of 
the BUL than the SIP (see 340, 332/334 and 312 respectively in Fig. 6C-D).

Regarding claims 24-25, Hsu and Maeta teach substantially the entire claimed method 
as applied to claim 19 above, wherein Hsu teaches: 
reflowing the first and second interconnects, wherein the reflown first and second interconnects couple the substrate to a second substrate (164, 162, 310 and 110 in Fig. 6D; para 0025); and  
the substrate a conventional patch substrate, and wherein the second substrate is a conventional interposer (see 310 and 110 in Fig. 1C, 6D).

4.	Claims 5-6, 12-13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al., (IDS: US Pat. Appln. Pub. 2018/0151495, hereinafter Hsu), Maeta et al., (US Pat. 5677575, hereinafter Maeta) and further in view of Hashimoto et al., (IDS: JP2006278943, hereinafter Hashimoto). 

Regarding claims 5-6 and 12-13 respectively, Hsu and Maeta teach substantially the 
entire claimed structure as applied to claim 1 above, but do not explicitly teach: a) a 
volume of a material used to form the first interconnect is different than a volume of a 
material used to form the second interconnect, b) a volume of a material used to form the 

interconnect pad (TIP) in the BUL, wherein the TIP is located at a lower Z-position than 
the SIP, and a higher Z- position than the FIP; and a third interconnect on the TIP, and 
d) the TIP is located closer to an edge of the BUL than the SIP, and further from the 
edge of the BUL than the FIP.
	Hashimoto teaches a substrate having a plurality of interconnect pads an 
Interconnects thereon respectively, wherein a volume of a material used to form one 
interconnect is different (larger or smaller) than that of the other one (see bumps 10, 
10a/10b in Fig. 6, 7, 9, 12) depending on a warpage profile of a substrate. 
Furthermore, the plurality of interconnect pads include FIP. SIP, TIP, etc., having 
different Z-positions depending on the profile of the substrate (see 8, 8a in Fig. 6, 7, 9, 
12; para 0018) to compensate for a warpage. 
The determination and selection of parameters including dimensions (diameter, volume, height, etc.), position/offset height/distance from an edge or a center of a substrate/BUL, profile/shape, etc., of a substrate, ball/bump, pad; a number and spacing of pads, balls/bumps, etc. in Chip Packaging and Interconnect Technology art is a subject of routine experimentation and optimization to achieve the desired mechanical strength, reduced stress and improved reliability.     
Hsu, Maeta and Hashimoto are analogous art because they are directed to 

It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the elements a)-d), as taught by Hashimoto, so that the stress can be reduced and the reliability can be improved in Maeta and Hsu’s substrate. 

Regarding claim 18, Hsu and Maeta teach substantially the entire claimed structure 
as applied to claims 14-15 above, except: a) a PCB being coupled to the patch substrate 
by the first and second interconnects.
	Hashimoto teaches an EP wherein a patch substrate is coupled to a conventional
carrier/PCB via first and second interconnects to provide the desired external 
connections (see 1 and 2 respectively in Fig. 6, 7; para 0011, 0012).
Hsu, Maeta and Hashimoto are analogous art because they are directed to 
Semiconductor Device Interconnect technology art and one of ordinary skill in the art would have had a reasonable expectation of success to modify Maeta and Hsu, because they are from the same field of endeavor.
It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the element a), as .  

5.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al., (IDS: US Pat. Appln. Pub. 2018/0151495, hereinafter Hsu), Maeta et al., (US Pat. 5677575, hereinafter Maeta) and further in view of Yamamoto et al., (US Pat. Appln. Pub. 2016/0126172, hereinafter Yamamoto). 

Regarding claim 17, Hsu teaches substantially the entire claimed structure as applied to 
claims 14-16 above, except: a) the EP being a server package.
	Yamamoto teaches an EP having electronic components configured in a server 
package (see 1, 2 on a host/server 3 in Fig. 1) to provide the desired circuit functionality
for the EP (para 0028-0029).
	Hsu, Maeta and Yamamoto are analogous art because they are directed to 
Semiconductor Device Interconnect technology art and one of ordinary skill in the art would have had a reasonable expectation of success to modify Maeta and Hsu, because they are from the same field of endeavor.
It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the element a), as taught by Yamamoto, so that the desired electrical performance can be achieved in Maeta and Hsu’s EP.  
Response to Arguments
6.	Applicant’s arguments with respect to the rejected claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

   
	Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to NITIN PAREKH whose telephone number is (571)272-
1663. The examiner can normally be reached on 10:30AM-8:30PM.
http://www.uspto.gov/interviewpractice.	
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAN or Public PAG. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAG system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 703-308-0956.

 /NITIN PAREKH/
Primary Examiner, Art Unit 2811